Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the point awarding unit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 8,856,045 B1) in view of Hohmann et al.  (US 2005/0253807 A1) further in view of Ward et al. (US 2005/0205666 A1). 

Claims 1, 11:
Patel teaches a machine comprising of a detector, transmitter, receiver; and 
vending machine allowing a user to make a cashless purchase from a payment acceptance unit or machine, an adapter module for bridging the communication between the machine and the mobile device, the machine calls the mobile device …to establish a link) (see fig. 1, col. 12 line 52 to col. 13 line 40). Patel failed to teach a detector for detecting people, which are located within a predetermined range of the machine for at least a predetermined time and transmitting the wireless signal in response to detecting the person. 
Hohmann teaches a machine comprising of a detector, a transmitter, a receiver (see fig. 1, fig. 4 , [0056]-[0060]) and 
a processor configured by machine readable instructions to (see [0070]):
detect via the detector, people which are located within a predetermined range of the machine for at least a predetermined time (recognizing if a person is approaching the display and has remained in front for a few seconds) ([0037], [0075], [0082])); transmit via the transmitter, a wireless signal to a portable terminal of a person, in response to the detector detecting the person within the predetermined range of the machine for at least the predetermined time (see [0037], [0042]-[0045], [0060]). Further, Hohmann teaches identifying and establishing connection with a mobile device (portable device) (sending message to the mobile device) (see [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detector in Hohmann in Patel’s machine, in order to communicate with the person in the proximity of the machine. 
Patel teaches transmitting a wireless signal to a portable terminal and receiving a connection request signal from the portable terminal and establish connection with the portable 
Claims 2, 3, 12, 13:
Patel/Hohmann teaches transmitting a first wireless signal, and, in response to the detector detecting a person, send a second wireless signal different than the first wireless signal; wherein the second wireless signal has a weaker transmission power than the first wireless signal (first a sensor sending infrared signal and then sending a signal to the mobile device (see fig. 1, col. 14 line 8-65, col. 21 line 65 to col. 22 line 64)(see Hohmann [0042], [0055]-[0057]).
Claims 4, 14:
 Patel teaches processor is further configured to identify a portable terminal connecting to the machine based on an order in which connection request signals are received (see col. 22 lines 26-60, col. 26 line 33 to col. 27 line 33).

Patel teaches wherein the identification unit causes information relating to a portable terminal with which a connection has been established to be displayed on a display unit of the machine (see fig. 8B, fig. 10, col. 28 lines 51-67).
	Claims 7, 8:
	Patel teaches a dispensing mechanism configured to dispense a beverage; wherein the machine is a beverage dispenser (see col. 1 lines 14-38, col. 3 lines 37-64)).
Claims 17, 18:  
Patel teaches receiving payment from the person; receiving a request to vend a beverage; and responsive to receiving the request, vending a requested beverage; dispensing the requested beverage (col. 29 lines 14-60, col. 30 lines 43-67) 

s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel Hohmann further in view of Ward and further in view of Royyuru et al. (US 2017/0076265 A1)
Claims 19, 20:
Patel teaches the payment system configured to send purchase completion signal to the mobile device after the purchase is completed (see col. 21 lines 60-64). Ward teaches if the customer has PDA device that transmits infrared signals, then the input device is able to receive the infrared signal to identify the input device … then the input device is able to receive the infrared signal to identify the customer and credit loyalty points to the customer based upon the completed vend transaction and vend amount, the transmitted signal may include information or data associated with the customer or the identification of the customer. Patel/Ward failed to explicitly teach wherein the point awarding unit is further configured to send a purchase completion signal to the identified portable terminal; wherein the purchase completion signal includes points added at the time of purchase. Royyuru teaches enrolling user in a mobile transaction system including a transaction device such as fuel pumps, vending machine or fuel pumps, etc., configured to communicate with a mobile device (see [0070]). Further Royyuru teaches transmitting a receipt of the transaction to the mobile device (see fig. 6-8, [0075-[0079], [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Royyuru’s transmission of payment information to the mobile device in Patel/Ward vending machine transaction in order to provide the user with a purchase record. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 8, 11-15, 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688